Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous 35 USC §112(a) and §112(b) rejection of claim 2 is withdrawn in light of the amendment to the claim.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 includes the limitation of “an outer cylinder having a first open end and a second open end. Independent claims 9 and 10 include the limitation “an outer cylinder comprising a closed end and an open end”.
The closest prior art is considered to be Aguilar (U.S. Pat. 4,117,666). Aguilar discloses a timing device with an outer cylinder (11), a fluid (31) within the outer cylinder, a flow regulator (21) including a timing opening (23) and a fluid return opening (33) in the outer cylinder. Aguilar’s outer cylinder does not have a first open end and a second open end. Even if the end of Aguilar’s cylinder adjacent to base (15) could be considered once “open”, the opposite end (17) is sealed.
Goodrich (U.S. Pat. 4,054,026) discloses a timing device with an outer cylinder (14) having first and second open ends (proximate 15 and 16). Goodrich does not, however, disclose the other structure above. Furthermore, it would not have been obvious to modify Aguilar with Goodrich’s open ends and plugs (15 and 16d) barring improper hindsight analysis.
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754